Order entered December 12, 2012




                                            In The
                                    Court of appalls
                          liftb Ztlitrict of Memo at 113atfass
                                     No. 05-12-01175-CV

                                SHAUN BURGESS, Appellant

                                               V.

                            CASTLE KEEPERS, INC., Appellee

                      On Appeal from the County Court at Law No. 2
                                   Collin County, Texas
                          Trial Court Cause No. 002-01984-2012

                                           ORDER

       The Court has before it appellant's December 3, 2012 motion challenging the trial court's

order sustaining contest to appellant's affidavit of indigence. The Court DENIES the motion

and ORDERS appellant to pay his filing fee within ten days of the date of this order. If

appellant does not do so, this appeal may be dismissed ithout furth notice.



                                                     MOLLY F CIS
                                                     JUSTICE